UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1052


KENNETH B. ROSEMOND,

                    Plaintiff - Appellant,

             v.

DANIEL C. RATTRAY, Department of Veterans Affairs, Office of the Regional
Counsel; KATHRYN SIMPSON, Chief Counsel, Office of the General Counsel,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cv-00762-HMH)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth B. Rosemond, Appellant Pro Se. Christie Valerie Newman, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth B. Rosemond appeals the district court’s order denying relief on his

Federal Tort Claims Act complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Rosemond that failure to file timely, specific objections

to this recommendation could waive appellate review of a district court order based upon

the recommendation. The district court, noting that Rosemond’s objections were not

specific, adopted the report of the magistrate judge and granted Defendants summary

judgment.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).

Rosemond has waived appellate review by failing to file specific objections after

receiving proper notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2